Citation Nr: 1600739	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to January 1965 and from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

Following the October 2015 Board hearing, the Veteran submitted additional evidence, which was not accompanied by a waiver of RO review.  No subsequent supplemental statements of the case (SSOC) was issued, but the Veteran submitted new evidence accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2015).  Moreover, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the AOJ.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.



FINDING OF FACT

The competent medical evidence of record establishes that the Veteran has a current diagnosis of diabetes mellitus, type II, and affording him the benefit of the doubt the Board finds that he had service in the Republic of Vietnam during the relevant statutory time period.


CONCLUSION OF LAW

Diabetes mellitus, type II, may be presumed to have been incurred in service.  See 38 U.S.C.A. § 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  Id. 

In this case, the medical evidence of record clearly establishes a diagnosis of diabetes mellitus, type II, with the prescription of Metformin to treat the disability.  The critical question, therefore, is whether the Veteran had service in the Republic of Vietnam during the applicable presumptive period, that is between January 9, 1962, and May 7, 1975.  Affording the Veteran the benefit of the doubt, the Board concludes that he did.

In that regard, the Board notes that there is conflicting evidence of record as to whether the Veteran served for any period in the Republic of Vietnam during the applicable presumptive period.  The RO initially conceded service in Vietnam; however, subsequent investigation determined that there was insufficient evidence of record to establish that either the Veteran or his service unit was in Vietnam during his period of service.  The Board recognizes that the Veteran's service personnel records do not reflect service in Vietnam and requests of the U.S. Army & Joint Services Records Research Center (JSRRC) determined that the Veteran's service unit was not stationed in Vietnam until after his separation from service.  The Veteran, however, explained during his Board hearing and on other occasions that he volunteered for temporary deployment to Vietnam from late 1966 to around February 1967.  Again, the Veteran's personnel records do not document this temporary assignment.  In support of his claim, however, the Veteran submitted multiple letters sent to his parents that specifically mention being stationed in Vietnam with the accompanying postmarked envelopes from January 1967.  As there is no basis to question the authenticity of the letters, the Board will presume that they are accurate and support the Veteran's contentions of service in the Republic of Vietnam in January 1967.

Therefore, as the Veteran has a current diagnosis of diabetes mellitus, type II, and in-service exposure to herbicides during the applicable presumptive period is conceded, the Board concludes he is entitled to a grant of service connection for his diabetes mellitus, type II, on a presumptive basis.  38 C.F.R. § 3.309(e).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


